|N THE SUPREME COURT OF PENNSYLVAN|A
MIDDLE DlSTR|CT

PENNSYLVAN|A l\/|ANUFACTURERS’ : No. 24 l\/lAP 2017
ASSOC|AT|GN |NSURANCE COl\/IPANY,
Appeal from the Order of the
: Commonwea|th Court at No. 330 l\/lD
Appe|lant : 2015 dated 4/21/17

V.

JOHNSON l\/|ATTHEY, |NC. AND
PENNSYLVAN|A DEPART|\/|ENT OF
ENV|RONMENTAL PROTECT|ON,

Appellees

D|SSENTlNG STATEMENT
CHlEF JUST|CE SAYLOR DEC|DED:Ju|y18, 2018

l respectfully dissent. None of the decisions referenced by the majority suggest
that, after the outright rejection of a party’s entire request for declaratory relief by a court
of original jurisdiction, the pendency of an adverse party’s counterclaim nevertheless
serves to defeat the entitlement to an interlocutory appeal as of right under Nationv\/icle
Mutua/ /nsurance Co. v. Vl/ickett, 763 A.2d 813 (Pa. 2000). lndeed -- and While l have
not been a supporter of the l/l/ickett doctrine other than by Way of adherence to
precedent -- | question What may be left of Wickett under the majority’s present
approach7 Which suggests that the decision does not apply merely When something

remains pending in the court of original jurisdiction

Respectfu|ly, from my point of view, if l/l/ickett is to be overruled, it would be
preferable to do so directly. Under the presently prevailing law, it is my considered
judgment that Appe|lant is entitled to appeal as of right per l/l/ickett’s special rule of

appealability for declaratory judgment actions.

Justice Todd joins this dissenting statement

[24 |\/|AP 2017] - 2